Citation Nr: 0200401	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
August 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran was afforded a personal hearing 
before a Decision Review Officer at the RO in December 1999.  
A transcript of the hearing has been associated with the 
claims folder.


REMAND

The veteran contends that he has PTSD as a result of 
stressors that occurred during his active military service.  
Specifically, he alleges that he was captured by the Viet 
Cong and held as a prisoner-of-war (POW) for approximately 11 
months.  He states that he eventually escaped.  He says most 
of his fellow captives died during their internment, and that 
those who escaped with him died shortly after being rescued.  
During his imprisonment, the veteran contends that he was 
tortured, and that his back was injured at that time.  He 
says he was treated with analgesics in service.  He maintains 
that he has been receiving treatment through VA for back and 
psychiatric problems since his service discharge.  He also 
reports that he was eventually awarded Social Security 
Administration (SSA) disability benefits due to his 
psychiatric disorder.  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

To date, there is no indication that the RO has sought to 
obtain a copy of the decision that granted SSA benefits to 
the veteran or the records upon which the decision was based.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that where VA has notice that a veteran is 
receiving benefits from the Social Security Administration, 
and that records from that Administration may be relevant, VA 
has a duty to acquire a copy of the decision granting SSA 
benefits, and the supporting medical documents relied upon.  
See Baker v. West, 11 Vet.App. 163 (1998).  Accordingly, the 
veteran's SSA records must be obtained.

The Board also notes that the veteran has given an extensive 
history of post-service medical treatment through various VA 
facilities.  Efforts to obtain the records from these 
facilities have been made.  However, in some instances, those 
efforts have not been complete.  To date, the veteran's 
medical records from the Vancouver VA Medical Center (VAMC), 
Detroit VAMC, and St. Louis VAMC have not been obtained.  
There is also a question as to whether the veteran's complete 
medical file from the Long Beach VAMC has been associated 
with the claims folder.  A VA Form 10-7132 (Status Change) 
dated in July 1991 indicates that the veteran had started 
treatment at that facility in 1991, but that the records 
pertaining to that treatment could not be found at that time.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it will be necessary to undertake 
additional development to obtain the outstanding VA records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran that 
he should submit, to the extent that he 
is able, medical evidence, such as a 
statement from a physician, linking 
current disability of his low back to his 
military service.  He should also be told 
of the importance of submitting a medical 
opinion that confirms the diagnosis of 
his purported PTSD.

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to either of 
the issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's outpatient and inpatient 
treatment records from the Vancouver 
VAMC, Detroit VAMC, and St. Louis VAMC 
since 1968 and his treatment records from 
the Long Beach VAMC since September 1991, 
if any such records exist.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations.  

7.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


